August 1, 2008 PMC FUNDS PMC Large Cap Growth Fund PMC Large Cap Value Fund PMC Small Cap Core Fund PMC International Equity Fund PMC Core Fixed Income Fund PMC Tax-Free Fixed Income Fund Each a series of Trust for Professional Managers (the “Trust”) Supplement to Prospectus dated July 2, 2007, as supplemented October 10, 2007 Thefollowing information should be added to the section entitled “The Sub-Advisers and Portfolio Managers” starting on page 17 ofthe Prospectusto reflect the addition of Batterymarch Financial Management, LLC as a Sub-Adviser to the International Equity Fund effective July 31, 2008. Batterymarch Financial Management, LLC The Advisor has entered into a sub-advisory agreement with Batterymarch Financial Management, Inc. (“Batterymarch”), to manage a portion of the International Equity Fund’s assets.Batterymarch is located at 200 Claredon Street, JohnHancockTower, Boston, MA02116, and is a registered investment advisor.Batterymarch is a global equity specialist that provides investment management services for institutional and sub-advisory clients.As of March 31st, 2008, Batterymarch had $26.5 billion in assets under management.Batterymarch follows a collaborative approach in the management of its portfolios.Its process is rules-based, systematic and quantitatively implemented through their stock selection model.Batterymarch analyzes stocks from a fundamental perspective, but with the speed and consistency of quantitative investors. Charles F. Lovejoy, CFA Charles Lovejoy is the lead Portfolio Manager for the segment of the International Equity Fund’s assets managed by Batterymarch.Mr. Lovejoy joined Batterymarch in 1992 as a portfolio manager and currently serves as the director of International team. Before joining Batterymarch, Mr. Lovejoy managed international and emerging markets portfolios for Boston International Advisors and headed the quantitative research group at Putnam Management Company.Mr. Lovejoy holds a Bachelor of Science degree from TuftsUniversity and is a member of the CFA Institute. Effective July 31, 2008, State Street Global Advisors (“SSgA”) no longer serves as the Sub-Adviser for the International Equity Fund or the Core Fixed Income Fund. The section entitled “The Sub-Advisers and Portfolio Managers” starting on page 17in the Prospectus is revised to reflect the termination of SSgA as a Sub-Adviser: As of August 1, 2008 the following sub-advisers are responsible for the day-to-day portfolio management of the respective Funds: Large Cap Growth Fund The Boston Company Asset Management, LLC Deutsche Investment Management Americas, Inc. Mellon Equity Associates, LLP Large Cap Value Fund Deutsche Investment Management Americas, Inc. Loomis, Sayles & Company, LP Small Cap Core Fund Delaware Management Company Quantitative Management Associates LLC International Equity Fund Pictet Asset Management, Ltd. Batterymarch Financial Management, LLC Core Fixed Income Fund Lehman Brothers Asset Management LLC Schroder Investment Management North America Inc. Tax-Free Fixed Income Fund Breckinridge Capital Advisors, Inc. Schroder Investment Management North America Inc. Please retain this Supplement with your Prospectus for future reference. The date of this Prospectus Supplement is August 1, 2008.
